
	

113 HR 2834 IH: Federal Benefits Equality Act
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2834
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To include under Federal laws granting rights and
		  responsibilities to married couples other couples in other legal unions similar
		  to marriage, including domestic partnerships and civil unions.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Benefits Equality
			 Act.
		2.Definition of
			 marriage
			(a)In
			 generalSection 7 of title 1,
			 United States Code, is amended to read as follows—
				
					7.Marriage
				as including civil unions and domestic partnerships; spouse as
				including members of such unionsIn determining the meaning of any Act of
				Congress, the term marriage includes a marriage, a domestic
				partnership, a civil union, or any other similar legal union between 2
				individuals that is recognized by a State, the District of Columbia, a
				territory or possession of the United States, or a federally recognized Indian
				tribe, and the word spouse refers to either member of such a legal
				union.
					
				.
			(b)Clerical
			 amendmentThe item for section 7 in the table of sections at the
			 beginning of chapter 1 is amended to read as follows:
				
					
						7. Marriage as including
				civil unions and domestic parnerships; spouse as including
				members of such legal
				unions.
					
					.
			
